Bach, J.
(dissenting). The former decision in this case, reported in 6 Mont. 453, was based upon the theory that our homestead laws were taken from the laws of California, and were therefore to be interpreted in harmony with the decisions of California prior to the time of their adoption. Although some of the sections closely resemble certain provisions of the laws of Minnesota, I am still of the opinion that the whole spirit of our exemption laws is based upon the laws of California. Upon that point, reference is made to the former decision. In basing that decision upon the well-known rule of interpretation'of statutes, I was governed by the desire to throw as little doubt as possible upon the exemptions elsewhere provided for by our code, and by the firm conviction that the decisions of California were sound in principle, and in accord with the current of authorities. Even though our homestead laws were taken from those of Minnesota, the decisions of that court cannot be said to be binding upon us, because they were not rendered until after our legislature had adopted the sections above referred to.
*219It is a well-known rule of law that a firm cannot be the grantees in a deed. The law recognizes no such name as Jones & Co. The deed must be to the individual partners. The legal title, in such case, would be in those only whose names are mentioned, subject to equitable rights of the others. Winter v. Stock, 29 Cal. 407, citing Arthur v. Weston, 22 Mo. 378; McCauley v. Fulton, 44 Cal. 355.
It is also a well-known rule of law that partnership real estate may stand in the name of one partner, or it may stand in the name of each of the partners. In either case the firm would own the1 real estate, if it came within the rule of law which makes real assets belonging to the partnership. Babcock himself recognizes that rule in his testimony. Speaking of the deed from himself to Davis, dated June 3, 1881, he says: “ Davis virtually owned a half-interest in said premises before a deed was given for it.” So there can be but little importance in the fact that the property stood in the name of the copartners. In whatever way it stood, it was firm property. In the first part of the prevailing opinion, the deed from Babcock is described as though it was a conveyance to Davis of a half-interest in the premises in dispute only, — a house .and lot. It was in fact a conveyance of an interest in a much larger tract of land; it comprised all the land of the partnership. Davis & Babcock were partners in the business of buying and selling real estate. This made the property partnership property. This is conceded by the learned chief justice, who also states the rule of law to be that a homestead cannot be carved out of real estate owned by partners as partnership property; but he states that the property was withdrawn from the partnership by consent, and that then the partners became co-tenants merely.
I presume that undoubtedly partners may withdraw *220real estate from, the firm, and that it would then be the property of the individuals of the firm; but it is in respect to such a withdrawal that my opinion differs from the opinion of the majority of the court. The learned chief justice bases the theory that the property in question was withdrawn from the partnership upon the following grounds: (a) Babcock & Davis lived in it from 1880 to 1881; (h) In May, 1883, Davis married, and in October, 1883, Davis and family moved into the house; (c) On November 17, 1883, Davis filed and recorded his declaration of . homestead,— all of which the learned chief justice concludes was a public withdrawal from the partnership assets, — with (d) Babcock’s consent to it by his silence, and that he confirmed this in June, 1884, by a deed to Davis.
I wish to carefully examine these facts:—
(a) Why should not Babcock &' Davis occupy their firm property when there are no other tenants for it? We will see that, just prior to the marriage of Davis, a certain Mr. Bogert was occupying the property.
(b) The fact that Mr. Davis and family moved into the house was not necessarily adverse to the claims of the partnership. Davis merely became a tenant of the property; was liable for rent to the firm as landlord, upon an implied agreement to pay the reasonable rent therefor. See Lindley on Partnership, *652, note; Stoughton v. Lynch, 2 Johns. Ch. 209.
(c) The recording of the declaration is not shown to have been known to Babcock, who therefore had no actual notice thereof. That notice was dated November 17, 1883, and the attachment -under which plaintiff claims was levied on November 28, 1883, 'so that his silence was only of eleven days’ duration, and as we shall see, it was the silence of ignorance, and not acquiescence. Neither can it be said that Babcock had constructive notice of the declaration of homestead, — •
*2211. Because there is no provision in our statutes for recording such a declaration; 2. Because Babcock was not bound to look for it, as he was not a subsequent purchaser or encumbrancer.
(cZ) As to Babcock’s acquiescence. He, as we have just seen, had neither actual nor constructive notice of the filing of the declaration. Neithér did he have any notice that Davis was even living on the place with his family. Babcock testifies as follows: “Mr. Bogert occupied it when I went away, which was in January, 1883, and Mr. Davis occupied it when I came back. I think I returned in January, 1884.” It will be seen, then, that when Babcock left the country, Davis and family did not occupy the house, and that before his return the attachment was filed. Neither was the deed a confirmation of Davis’s act, either as to Babcock or his creditors. In the first place, it was subsequent to the lien of the attachment. In the second place, it was, 'according to Davis, a partition deed between the partuers, given upon the dissolution of the partnership. I cannot, therefore, see any joint act or consent .of these partners by which the property in question was separated from the partnership property prior to the attachment; and following the rule stated in the prevailing opinion,.that homsteads cannot be had in real estate owned by partners, I am of the opinion that the judgment should be reversed. But there may have been such a withdrawal by Davis. The fact that Davis and family lived there would be presumed to be in furtherance of the partnership, there being nothing overt in the act; and, as we have seen, he would be tenant, and the firm would be his landlord. But the filing of the declaration was a direct attempt, unknown to his partner, done in his partner’s absence, to withdraw that property from the firm assets, giving no consideration therefor to the partner.
According to most of the authorities, a partner in *222whose name the title to real estate stands may convey the same; and if it he to a purchaser ignorant of the claim of the partnership, the purchaser will hold it free from those claims; but if it be to a purchaser knowing the claims of the partnership, such a purchaser would take only the interest of the grantor, and would take that interest subject to the claims of the firm creditors.
In either case, however, the act of the partner would constitute a dissolution of the partnership, and in the latter case, the entire property would be held as assets until the claims against the firm had been satisfied.
If the filing of the declaration of homestead claim was a withdrawal of that much property from the firm assets, it was a dissolution of the partnership, because it was done without the .consent of the copartner, and was an act against the interest of that partner. The property was not held by an innocent purchaser, and was therefore held for the benefit of the creditors, was still firm real estate, subject to the claims of the creditors. Therefore, upon that ground, I think the case should be reversed.
I am also of the opinion that our statute does not contemplate the claim of a homestead by a co-tenant or by a joint tenant. The argument of the authorities holding the contrary doctrine seems to be founded upon the fact that the statutes do not say a “ sole ” owner; neither do they say a “co-owner,” “co-tenant,” or “joint tenant.” As a matter of fact, where two people own real estate, they are not called “co-owners” or “joint owners,” or even “ owners.” They are called “ co-tenants,” — “joint tenants,” in legal phraseology, — and the word “ owner” is never used to define them.
A and B are co-tenants. If it is held that A can have a homestead because A owns the property, with equal propriety it can he said that A can have a homestead in the land which B owns, or because B owns it. ' As a *223matter of fact and law, neither A nor B owns any one particle of it. Each owns a one half of each particle thereof. But let us consider the purpose of this statute, and then consider the result of the interpretation of that statute by the decision in this case. It was intended by the legislature that a man with a family might provide, for himself and them, a home, of which, during his lifetime, he could not be deprived except by his own act; and which, at his death, should descend to his widow, free from all claims of creditors, so that she would still have a home. That was undoubtedly the intent. Now, see the result of the interpretation. A claims a homestead. B asks for partition. The property cannot advantageously be actually partitioned. It never can when it is a city lot. The law must either destroy the homestead, which it has declared to be inviolate, by a partition sale, or the law must diminish the value of the property in B by a forced actual partition of the house, or it must deprive B of his property entirely, which, I think, has been done in this case, as I shall attempt to show hereafter.
It is a useless task to try to reconcile or to cite the authorities upon this question. Mr. Thompson, in his work on homesteads and exemptions, in a note to section 180, has made a collection of authorities upon either side. ■Those states declaring that the homestead cannot be had in property held by co-tenants are Massachusetts, California (before a statute giving the express right), Wisconsin, Michigan, Louisiana, to which may also be added Missouri and Nevada. Those holding the contrary doctrine are stated to be Vermont, Iowa, Texas, New Hampshire, Arkansas, to which may be added Kansas and Minnesota. The learned chief justice cites 38 Mich. In that case the so-called co-tenants were coparceners; they were man and wife. But it will be seen that elsewhere, in Amphlett v. Hibbard, 29 Mich. 298, the court held that *224one of two co-tenants could not have a homestead. In addition to the cases in the former decision in this case, I cite the following: Bemis v. Driscoll, 101 Mass. 421; State v. Spencer, 64 Mo. 355, 357.
There is one more point in this case. It is admitted by a majority of the court that plaintiff’s right accrued upon the levy of the attachment, and that no subsequent act of Babcock’s could deprive the plaintiff of his right to Babcock’s interest. It certainly cannot be held that Davis, by filing his declaration of homestead, could deprive his co-tenant (or partner) of his right to one undivided half of the property. Davis, in his declaration, claims only “ an undivided one half interest in said premises.” The plaintiff, therefore, had certainly an undivided one half interest therein; was and is at least a co-tenant of Davis, and could not be excluded therefrom. The complaint, the answer, and the evidence show that Davis occupied the premises to the exclusion of the plaintiff, who is at least a co-tenant. The demand necessary, as between co-tenants, is alleged in the complaint, a„nd not denied by the answer. In fact, the answer claims the right to the exclusive possession of the property. The findings of the court below practically admit that the defendant does withhold the property from the plaintiff. The judgment of the court below denies all right to the plaintiff, and this court affirms that judgment. Where one co-tenant is deprived of his possession by his co-tenant, and his demand to be admitted is refused, he may bring ejectment against his co-tenant. See Freeman on Cotenancy and Partition, secs. 290 et seq., and cases cited.
It would seem to me that the judgment in this case deprives the plaintiff of his property (at least one undivided half of the premises) without due process of law, which is carrying the doctrine of homestead rights to an extent somewhat beyond the authorities cited in the *225prevailing opinion; and it seems to me that the result in this case is a practical illustration of the result of carving out homesteads from the property held in co-tenancy.